Title: From George Washington to George Clinton, 24 June 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir
          Head Qrs New Windsor June 24 1779
        
        That I might be more convenient to the Works at West point, I removed my quarters to this place on Monday last. I have only to add upon this subject, that I shall be happy to see Your Excellency here, as often as your leisure will permit.
        There has been no Official account received from Charles Town as yet that I know of; but I have no doubt but that there has been an Action there, and that the issue has been in our favour. The inclosed is a Copy of a Letter I just received from General Greene, in which the Affair is so particularly related, that it is hardly possible it can be destitute of foundation. I trust we shall have in a few days the fullest confirmation. I have the Honor to be with great regard & respect Yr Excellency’s Most Hble Servant
        
          Go: Washington
        
      